Citation Nr: 1122155	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a heart condition (previously shown as aortic valvular stenosis) as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1946 to October 1947 and September 1948 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   By way of the June 2008 decision, the RO denied service connection for aortic stenosis on a direct service connection basis, a secondary service connection basis and a presumptive service connection basis.

The June 2008 decision characterized the issue on appeal as entitlement to service connection for aortic valvular stenosis (claimed as a heart condition) secondary to service-connected hypertension; however, during the pendency of the appeal the RO recharacterized the issue as shown on the title page. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, including his testimony, the Board finds further development is warranted.  

When the Veteran filed his claim in March 2008,  he filed his claim for service connection for a heart condition secondary to his service-connected hypertension.  In developing the Veteran's claim the RO characterized it as aortic stenosis.  In February 2008, the Veteran was afforded a medical examination.  The VA examiner opined that the Veteran's hypertension did not cause or aggravate his aortic valve stenosis.  By way of the June 2008 rating decision, the RO denied service connection for aortic stenosis.  

During the pendency of the appeal, and specifically at the Veteran's Board hearing, the Veteran asserted that his congestive heart failure is secondary to his hypertension.  The Veteran's VA treatment reports document that the Veteran was diagnosed with congestive heart failure and the February 2008 opinion noted that the Veteran was hospitalized for congestive heart failure in November 2007.  Medical professionals have not opined as to whether the Veteran's congestive heart failure is related to service or service-connected hypertension.    

In the March 2009 Statement of the Case (SOC) the RO stated that the Veteran's congestive heart failure was caused by or imposed by his aortic valvular stenosis and then denied service connection.  The Board reiterates, however, that no medical opinion has been obtained with regard to the origin of the Veteran's congestive heart failure.  The Board finds that the Veteran should be afforded a VA examination to determine if he has a current diagnosed heart condition, to include congestive heart failure, that is as at least likely as not related to service or to his service-connected hypertension. 

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.  This includes any records from the Veteran's nurse practitioner, James Bode.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  With the Veteran's assistance, the agency of original jurisdiction (AOJ) should obtain for the claims file copies of any outstanding records of pertinent medical treatment from VA and private health care providers.  This includes any records from his VA nurse practitioner, James Bode.  

2.  After any available and identified records are added to the claims file, the Veteran should be scheduled for a VA examination in order to determine the nature and likely etiology of each of his claimed heart conditions.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history, and any opinions and assertions regarding whether any Veteran's claimed disorder is related to his service-connected hypertension.

The examiner should identify any current heart condition, to include congestive heart failure.  For each problem diagnosed, the examiner should provide a medical opinion as to whether it is at least as likely as not that the diagnosed disorder is related to (due to or aggravated by) the Veteran's service-connected hypertension, or any other aspect of the Veteran's period of service.  

3.  Thereafter, the RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (supplemental statement of the case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



